Citation Nr: 0403863	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-11 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1969 to November 
1969.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in March 
2003.  This matter was originally on appeal from a June 2000 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  It is not in dispute that the veteran entered service 
with a pre-existing low back disorder. 

2.  The competent medical evidence of record shows that the 
pre-existing low back disorder underwent an increase in 
severity during service; there is no clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the condition.


CONCLUSION OF LAW

Lumbosacral strain was aggravated in active service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he entered service with a pre-
existing low back disorder and the physical requirements of 
his service aggravated his low back resulting in permanent 
chronic residuals.  

The Board notes that every veteran is presumed to have been 
in sound condition at the time of acceptance for service, 
except for defects, infirmities, or disorders noted at that 
time or where clear and unmistakable evidence demonstrates 
that the disability or disease existed prior to service and 
was not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03.  Although service medical records 
show that no low back disorder was identified at either the 
pre-induction physical examination conducted in May 1996 or 
the physical inspection conducted in July 1969, the veteran 
has consistently maintained that he entered service with a 
low back disorder that resulted from multiple traumas.  The 
veteran has asserted that his pre-existing low back disorder 
should have disqualified him from induction into service.  
The Board accepts as fact that the veteran entered service 
with a pre-existing low back disorder based on statements the 
veteran made contemporaneous to treatment he received during 
service and based on a finding of the in-service Medical 
Evaluation Board (MEB) that the back disorder existed prior 
to service.  

Therefore, the only question that remains before the Board is 
whether the veteran's pre-existing low back disorder 
underwent an increase in disability and if so, whether there 
is clear and unmistakable evidence that the pre-existing low 
back disorder was not aggravated by service.  The Board notes 
that a pre-existing injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  

The service medical records show that the veteran's spine and 
musculoskeletal system were clinically evaluated as normal at 
the pre-induction physical examination conducted in May 1996.  
No additional defects were discovered upon physical 
inspection in July 1969.  An August 1969 Physical Profile 
Record shows that the veteran was assigned a physical profile 
of "1" for his lower extremities.  See McIntosh v. Brown, 4 
Vet. App. 553, 555 (1993) (providing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service).  

A September 1969 record entry shows that the veteran 
presented at the dispensary with complaints of low back pain 
due to physical training.  The veteran was seen several times 
for back pain in September 1969.  A September 1969 
consultation sheet shows that the veteran was referred for 
consultation with a provisional diagnosis of lumbosacral 
strain.  After an examination, the consult noted an 
assessment of degenerative disc disease of the lumbar spine, 
although x-rays were noted as "OK."  The consul recommended 
the veteran's discharge from service.  One September 1969 
record entry noted that the veteran reported a history of a 
back injury eight years prior.  An October 1969 clinical 
record noted that the veteran reported that he had had low 
back pain intermittently for eight years.  The veteran 
indicated that since August 1969, he had had low back 
discomfort that interfered with his duties as a basic 
trainee.  The veteran maintained that prolonged standing and 
use of the back had made the discomfort worse.  It was noted 
that the veteran was somewhat relieved by the treatment that 
he received in the clinics but this had not alleviated his 
discomfort and it was felt that he could not tolerate the 
pace of basic training and should therefore be discharged 
from the service.   The service examiner noted an impression 
of degenerative disc disease of the lumbar spine, although x-
rays of the lumbar spine were unremarkable.  The service 
examiner recommended that the veteran be presented to a 
medical board for consideration of separation from the 
service.  

A MEB was convened in October 1969.  The MEB noted a finding 
of degenerative disc disease of the lumbar spine.  The MEB 
found that the back disorder existed prior to service and was 
not aggravated during service.  On the Report of Medical 
History that accompanied the October 1969 MEB examination 
report, the veteran noted a history of several back injuries.  
In the physician's summary, the service examiner elaborated 
that the veteran had chronic lumbosacral strain.  An October 
1969 Physical Profile Record shows that the veteran was 
reassigned a permanent physical profile of "3" on account 
of his lower back.   

The foregoing medical evidence shows that the veteran's pre-
existing low back disorder underwent an increase in severity 
during service.  The Board must assume that the veteran was 
symptom free and complaint free when he entered service as 
the induction examination reports were absent any relevant 
findings.  Thereafter, the veteran developed back pain which 
the veteran directly attributed to the rigorous requirements 
of physical training.  The veteran went from a physical 
profile of "1" to a lower and permanent physical profile of 
"3," which tended to show that the back problems were not 
acute and transitory but rather chronic and permanent.  
Indeed, the veteran was discharged from service shortly after 
the profile change.  Clearly, an increase in severity of the 
low back disability is shown by this medical evidence.  Thus, 
the veteran is entitled to the presumption of aggravation of 
the low back disability unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition. 

In a December 2001 examination report, a VA Physician 
Assistant, Certified (PAC) 
opined that based on a review of the veteran's military 
records, it was apparent that the veteran permanently 
worsened his back during his military service.  The PAC added 
that the permanent worsening of the veteran's back led to his 
medical discharge in the face of the fact that he was unable 
to perform his military duties due to his back.  The PAC 
diagnosed lumbar strain.  In a February 2002 VA examination 
report, the examiner noted that there was no evidence that 
the veteran's back pain was particularly aggravated over his 
short period of time in the military service.  The examiner 
noted that it was his opinion that 100 percent of the 
veteran's chronic back problems predated his short interval 
of military service, and thus, probably was a non-service 
related problem with his back.  

Upon further reflection of the facts presented in this case, 
the Board finds that there is no clear and unmistakable 
evidence that the increase in disability shown during service 
is due to the natural progress of the condition.  Although 
more weight is normally accorded the opinion of a physician 
over a PAC, given the former's more specialized expert 
training, the Board cannot completely discount the favorable 
opinion of the PAC, particularly given the fact that the 
PAC's opinion is based on a thorough examination of the 
veteran and a review of the veteran's medical records.  
Moreover, the VA examiner noted that there was no evidence 
that the veteran's back pain was "particularly" aggravated 
during the course of his short stint in the military, which 
arguably suggested that the VA examiner believed that there 
was at least evidence of some aggravation.  The VA examiner 
also noted that there was no evidence that the veteran 
"really perform[ed] active duty service."  While that may 
be true, the Board notes that this particular finding is 
irrelevant as service medical records show that the veteran's 
back complaints are attributed to 'PT' or physical training 
he performed in service.  Thus, while the VA examiner finds 
that 100 percent of the veteran's chronic back problems 
predate his service, some of the findings upon which his 
opinion is based are either open to multiple interpretations 
or rest on an inaccurate factual predicate.  Therefore, the 
VA examiner's opinion does not constitute clear and 
unmistakable evidence that the veteran's low back disorder 
was not aggravated by service.

Moreover, the Board notes that VA treatment records dated 
from October 1979 to March 1983 are replete with complaints 
of low back pain throughout the entire period.  The veteran's 
complaints of chronic low back pain continue to exist, 
according to the PAC.   In the absence of medical evidence 
that shows the severity or chronicity of the veteran's low 
back disorder prior to service, the Board can only find that 
the veteran's low back disorder has continued at a level of 
severity above his pre-service baseline.  Therefore, it must 
be concluded that the veteran's pre-existing low back 
disorder was aggravated by service in the absence of clear 
and unmistakable evidence to the contrary.  Accordingly, 
service connection for  lumbosacral strain is warranted.  


ORDER

Service connection for lumbosacral strain is granted. 


	         
               ____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



